                                           Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12       ALEJANDRO HERNANDEZ-DELGADO,                     Case No. 20-CV-08108-LHK
Northern District of California
 United States District Court




                                  13                    Petitioner,                         ORDER GRANTING MOTION TO
                                                                                            HOLD FEDERAL HABEAS
                                  14             v.                                         PROCEEDINGS IN ABEYANCE
                                  15       MATTHEW ATCHLEY,                                 Re: Dkt. No. 2
                                  16                    Respondent.

                                  17
                                              Alejandro Hernandez-Delgado (“Petitioner”) brings a petition for habeas corpus against
                                  18
                                       Respondent Matthew Atchley. ECF No. 1. Before the Court is Petitioner’s motion to hold his
                                  19
                                       federal habeas proceedings in abeyance so that he may exhaust his claims in state court. ECF No.
                                  20
                                       2.1 Having considered the submissions of the parties, the relevant law, and the record in this case,
                                  21
                                       the Court GRANTS Petitioner’s motion to hold his federal habeas proceedings in abeyance.
                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                        Petitioner’s motion to hold his federal habeas proceedings in abeyance contains a notice of
                                       motion that is contained in a separate document from the points and authorities in support of the
                                  27   motion. ECF No. 2, at 1. Civil Local Rule 7-2(b) provides that the notice of motion and points and
                                       authorities must be contained in one document with the same pagination.
                                  28                                                    1
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                            Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 2 of 11



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               On March 8, 2016, following trial in the California Superior Court for the County of
                                   3
                                       Monterey, the jury found Petitioner guilty of first-degree murder, found that Petitioner committed
                                   4
                                       the crime for the benefit of a criminal street gang, and found that Petitioner personally used a
                                   5
                                       firearm. ECF No. 10 (“Opp’n”) Exh. 1.
                                   6
                                               Juror Number 4 was visibly crying as the jury returned its verdict. Opp’n Exh. 2 at 10.
                                   7
                                       Following the verdict, Petitioner’s investigator interviewed Juror Number 4. Id. Juror Number 4
                                   8
                                       told Petitioner’s investigator that one of the jurors “mention[ed] that the fact that [Petitioner] was
                                   9
                                       from El Salvador, um, it made her feel he was more guilty because that’s – so many murderers
                                  10
                                       come from El Salvador[.]” Id. at 15. According to Juror Number 4, “other people right away said,
                                  11
                                       ‘You can’t use that.’” Id. Juror Number 4 later stated that the juror “made a comment about El
                                  12
Northern District of California




                                       Salvadorians and that, um, people from El Salvador, that’s where the gangs start and that’s where –
 United States District Court




                                  13
                                       the kind of scarier people originate from.” Id. at 24.
                                  14
                                               On May 6, 2016, Petitioner filed a motion for a new trial in the California Superior Court
                                  15
                                       for the County of Monterey based on the violation of his constitutional rights to due process, a fair
                                  16
                                       trial, and an impartial jury. Opp’n Exh. 2. Petitioner relied on the transcript of the interview with
                                  17
                                       Juror Number 4 and contended that Petitioner “did not receive the legal benefit of twelve
                                  18
                                       deliberating jurors.” Id. at 4.
                                  19
                                               On June 28, 2016, the California Superior Court for the County of Monterey denied
                                  20
                                       Petitioner’s motion for a new trial because the trial court concluded that it would be improper to
                                  21
                                       “go into the mental processes of jurors to determine what they were thinking when they came to
                                  22
                                       their verdict.” Opp’n Exh. 3; id. Exh. 5 at 33. On March 6, 2017, after Petitioner’s trial, the United
                                  23
                                       States Supreme Court held in Peña-Rodriguez v. Colorado that “where a juror makes a clear
                                  24
                                       statement that indicates he or she relied on racial stereotypes or animus to convict a criminal
                                  25
                                       defendant,” state rules against considering the mental processes of jurors must “give way in order
                                  26
                                       to permit the trial court to consider the evidence of the juror’s statement.” 137 S. Ct. 855, 869
                                  27

                                  28                                                      2
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                          Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 3 of 11




                                   1   (2017).

                                   2             Petitioner appealed to the California Court of Appeal for the Sixth Appellate District.

                                   3   Opp’n Exh. 5. Petitioner argued that the case should be remanded to the trial court for

                                   4   reconsideration of Petitioner’s motion for a new trial in light of the United States Supreme Court’s

                                   5   decision in Peña-Rodriguez. Id.

                                   6             On December 11, 2018, the California Court of Appeal for the Sixth Appellate District

                                   7   affirmed Petitioner’s convictions and sentence. Id. The court assumed that the juror’s statement

                                   8   was admissible and that it constituted misconduct. Id. However, the court concluded that Petitioner

                                   9   had not demonstrated he was prejudiced because “[w]hile improper, the El Salvador comment was

                                  10   brief, and the juror was immediately reprimanded by other jurors, who said, ‘You can’t use that.’”

                                  11   Id. On March 13, 2019, the California Supreme Court denied Petitioner’s petition for review.

                                  12   Opp’n Exh. 6.
Northern District of California
 United States District Court




                                  13             On June 10, 2019, Petitioner filed a petition for writ of certiorari with the United States

                                  14   Supreme Court. Opp’n Exh. 7. On November 18, 2019, the United States Supreme Court denied

                                  15   the petition. Opp’n Exh. 11.

                                  16             On June 21, 2019, Petitioner filed a petition to unseal identifying juror information in the

                                  17   California Superior Court for the County of Monterey. Opp’n Exh. 8. Petitioner contended that he

                                  18   should be allowed to contact the jurors in order to investigate his habeas corpus claim alleging that

                                  19   his constitutional rights were violated by the juror’s reliance on racial stereotypes. Id. at 4–7. On

                                  20   July 24, 2019, the California Superior Court for the County of Monterey denied Petitioner’s

                                  21   petition. Opp’n Exh. 9.

                                  22             On September 3, 2019, Petitioner appealed the order denying the petition to unseal

                                  23   identifying juror information. Opp’n Exh. 10. On May 1, 2020, the California Court of Appeal for

                                  24   the Sixth Appellate District reversed the denial of Petitioner’s petition to unseal identifying juror

                                  25   information and concluded that the transcript of Juror Number 4’s interview established a

                                  26   sufficient showing to support a reasonable belief that jury misconduct occurred. Opp’n Exh. 12. at

                                  27   8. The California Court of Appeal for the Sixth Appellate District remanded to the California

                                  28                                                        3
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                          Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 4 of 11




                                   1   Superior Court for the County of Monterey to set the matter for a hearing. Opp’n Exh. 12.

                                   2           On January 28, 2021, the California Superior Court for the County of Monterey advised

                                   3   the parties that the court had contacted or attempted to contact all the jurors and alternates. Opp’n

                                   4   Exhs. 13, 14. On April 29, 2021, the California Superior Court for the County of Monterey

                                   5   released to both parties the names and addresses of the jurors and alternates who did not object to

                                   6   being contacted or did not respond, subject to a protective order. Opp’n Exhs. 15, 16.

                                   7       B. Procedural History
                                   8           On November 17, 2020, Petitioner filed a petition for a writ of habeas corpus. ECF No. 1.

                                   9   Petitioner brings twelve claims for relief: (1) the trial court erred in denying the motion for a new

                                  10   trial; (2) the trial court abused its discretion in finding that the state had laid a proper foundation

                                  11   for the admission of photographs and communications from Facebook; (3) the trial court

                                  12   improperly admitted the Facebook evidence in violation of Petitioner’s rights to confrontation and
Northern District of California
 United States District Court




                                  13   to due process; (4) the trial court improperly instructed the jury regarding Petitioner’s gang

                                  14   enhancement; (5) the trial court erred in ordering further argument regarding CALCRIM 334; (6)

                                  15   the trial court erred in refusing Juror Number 12’s request to be discharged; (7) there was

                                  16   insufficient evidence to sustain the gang enhancement; (8) Petitioner was convicted on the basis of

                                  17   race and/or national origin; (9) trial counsel was ineffective in not investigating and presenting

                                  18   youthful mitigation evidence; (10) trial counsel was ineffective in not moving to dismiss the

                                  19   information based on the inadequacy of the evidence supporting the gang enhancement allegation;

                                  20   (11) trial counsel was ineffective in failing to object to the prosecutor’s misconduct in closing

                                  21   argument in asking the jury to rely on the gang evidence beyond its limited purpose; and (12) the

                                  22   cumulative errors in Petitioner’s case violated his constitutional rights and require reversal of his

                                  23   convictions and sentence. Id.

                                  24           On November 18, 2020, Petitioner filed the instant motion to hold his federal habeas

                                  25   proceedings in abeyance. ECF No. 2 (“Mot.”). On July 12, 2021, Respondent filed an opposition.

                                  26   Opp’n. On July 19, 2021, Petitioner filed a reply. ECF No. 12 (“Reply”).

                                  27

                                  28                                                       4
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                             Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 5 of 11




                                       II.      LEGAL STANDARD
                                   1
                                                The exhaustion of available state remedies is a prerequisite to a federal court's
                                   2
                                       consideration of claims sought to be presented in habeas corpus proceedings. See Rose v. Lundy,
                                   3
                                       455 U.S. 509, 522 (1982); 28 U.S.C. § 2254(b). A district court must dismiss a habeas petition that
                                   4
                                       contains both exhausted and unexhausted claims. Rose, 455 U.S. at 522.
                                   5
                                                However, a district court is permitted to stay a mixed petition containing both exhausted
                                   6
                                       and unexhausted claims so that the petitioner may exhaust his claims in state court without
                                   7
                                       running afoul of the one-year statute of limitations imposed by the Antiterrorism and Effective
                                   8
                                       Death Penalty Act of 1996 (“AEDPA”). Rhines v. Weber, 544 U.S. 269, 273–75 (2005). A district
                                   9
                                       court must stay a mixed petition if: (1) the petitioner has good cause for his failure to exhaust his
                                  10
                                       claims, (2) the unexhausted claims are potentially meritorious, and (3) there is no indication that
                                  11
                                       the petitioner engaged in intentionally dilatory litigation tactics. Id. at 278.
                                  12
Northern District of California
 United States District Court




                                       III.     DISCUSSION
                                  13
                                                For a federal court to consider habeas claims, the petitioner must have exhausted state
                                  14
                                       remedies. See Rose, 455 U.S. at 522. In the instant case, the parties agree that Petitioner’s petition
                                  15
                                       is a mixed petition, or a petition that presents both exhausted claims and unexhausted claims. Mot.
                                  16
                                       at 5; Opp’n at 2. Specifically, the parties agree that Petitioner has exhausted Claims 1 through 7,
                                  17
                                       has not exhausted Claims 8 through 11, and has partially exhausted Claim 12. Id. In the instant
                                  18
                                       motion, Petitioner moves to stay his federal habeas proceedings so that he can exhaust his
                                  19
                                       unexhausted claims in state court.
                                  20
                                                Petitioner moves to stay his federal habeas proceedings under the United States Supreme
                                  21
                                       Court’s decision in Rhines v. Weber, 544 U.S. 269 (2005). In Rhines, the United States Supreme
                                  22
                                       Court held that a district court has the discretion to stay a mixed habeas petition to permit the
                                  23
                                       petitioner time to exhaust the unexhausted claims. Rhines, 544 U.S. at 277. The United States
                                  24
                                       Supreme Court approved a stay of a mixed habeas petition in “limited circumstances” and stated
                                  25
                                       that “it would likely be an abuse of discretion for a district court to deny a stay and to dismiss a
                                  26
                                       mixed petition if [1] the petitioner had good cause for his failure to exhaust, [2] his unexhausted
                                  27

                                  28                                                       5
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                            Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 6 of 11




                                   1   claims are potentially meritorious, and [3] there is no indication that the petitioner engaged in

                                   2   intentionally dilatory litigation tactics.” Id. at 278.

                                   3           In the alternative, Petitioner moves to stay his federal habeas proceedings under the Ninth

                                   4   Circuit’s decisions in Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) and King v. Ryan, 564 F.3d

                                   5   1133 (9th Cir. 2009). Mot. at 5. “Pursuant to the Kelly procedure, (1) a petitioner amends his

                                   6   petition to delete any unexhausted claims; (2) the court stays and holds in abeyance the amended,

                                   7   fully exhausted petition, allowing the petitioner the opportunity to proceed to state court to exhaust

                                   8   the deleted claims; and (3) the petitioner later amends his petition and re-attaches the newly-

                                   9   exhausted claims to the original petition.” King, 564 F.3d at 1135. A petitioner seeking to use the

                                  10   Kelly procedure is not required to show good cause but must show that any newly exhausted

                                  11   claims share a “common core of operative facts” with the previously exhausted claims and comply

                                  12   with the statute of limitations. Id. at 1141–43. Although Respondent opposes Petitioner’s request
Northern District of California
 United States District Court




                                  13   for a Rhines stay, Respondent does not oppose Petitioner’s request for a Kelly/King stay. Opp’n at

                                  14   1.

                                  15           Below, the Court examines in turn: (1) whether there was good cause for Petitioner’s

                                  16   failure to exhaust his claims first in state court; (2) whether Petitioner’s claims have potential

                                  17   merit; and (3) whether Petitioner has engaged in intentionally dilatory litigation tactics. Because

                                  18   the Court concludes that Petitioner has shown good cause, Petitioner’s claims have potential merit,

                                  19   and Petitioner has not engaged in intentionally dilatory litigation tactics, the Court concludes that a

                                  20   Rhines stay is warranted in the instant case. Because the Court concludes that a Rhines stay is

                                  21   warranted, the Court need not address whether a stay is warranted under Kelly/King.

                                  22           A. Good Cause
                                  23           First, a petitioner seeking a Rhines stay must show good cause for the failure to exhaust in

                                  24   state court. Rhines, 544 U.S. at 277. “There is little authority on what constitutes good cause to

                                  25   excuse a petitioner’s failure to exhaust.” Blake v. Baker, 745 F.3d 977, 980–81 (9th Cir. 2014). “In

                                  26   Rhines, the [United States] Supreme Court did not explain the standard with precision . . .

                                  27   Similarly, [the Ninth Circuit’s] cases on the meaning of good cause under Rhines are also sparse.”

                                  28                                                        6
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                             Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 7 of 11




                                   1   Id.

                                   2            The United States Supreme Court has stated that a “petitioner’s reasonable confusion about

                                   3   whether a state filing would be timely will ordinarily constitute ‘good cause.’” See Pace v.

                                   4   DiGuglielmo, 544 U.S. 408, 416 (2005) (concluding that a petitioner who is confused about

                                   5   whether his state proceeding will serve to toll the statute of limitations should file a “protective”

                                   6   petition in federal court and move for a stay).

                                   7            The Ninth Circuit has stated that good cause does not require a showing of “extraordinary

                                   8   circumstances.” Jackson v. Roe, 425 F.3d 654, 661–62 (9th Cir. 2005) (holding that “the

                                   9   application of an ‘extraordinary circumstances’ standard does not comport with the ‘good cause’

                                  10   standard prescribed by Rhines”). According to the Ninth Circuit, the good cause requirement

                                  11   “ensures that a stay and abeyance is available only to those petitioners who have a legitimate

                                  12   reason for failing to exhaust a claim in state court.” Blake, 745 F.3d at 982. Thus, “good cause
Northern District of California
 United States District Court




                                  13   turns on whether the petitioner can set forth a reasonable excuse, supported by sufficient

                                  14   evidence” to justify the petitioner’s failure to exhaust the claim. Id. “While a bald assertion cannot

                                  15   amount to a showing of good cause, a reasonable excuse, supported by evidence to justify a

                                  16   petitioner’s failure to exhaust, will.” Id.

                                  17            Other courts in this district have concluded that good cause exists where the unexhausted

                                  18   claim is based on a change in law or newly discovered evidence. See Tully v. Davis, No. 18-CV-

                                  19   04763-EMC, 2020 WL 264667, at *2 (N.D. Cal. Jan. 16, 2020) (concluding that petitioner

                                  20   demonstrated good cause where petitioner’s unexhausted claims were based upon “new evidence”

                                  21   or “new law”); Leonardos v. Buddress, No. 06-CV-07769-JSW, 2007 WL 1174825, at *3 (N.D.

                                  22   Cal. Apr. 19, 2007) (concluding that “newly discovered evidence weighs in favor of finding good

                                  23   cause”); Lugo v. Kirkland, No. 05-cv-00580-JF, 2006 WL 449130 at *4 (N.D. Cal. Feb. 3, 2006)

                                  24   (finding good cause based in part on new evidence that was only uncovered once new counsel

                                  25   commenced his investigation).

                                  26            Similarly, in the instant case, Petitioner has failed to exhaust his juror bias claim because

                                  27   that claim is based on new law and new evidence. At the time of Petitioner’s trial, state rules

                                  28                                                       7
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                          Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 8 of 11




                                   1   dictated that the trial court could not inquire into the mental processes of a juror. Accordingly, the

                                   2   California Superior Court for the County of Monterey denied Petitioner’s motion for a new trial

                                   3   because the court found it would be improper to “go into the mental processes of jurors to

                                   4   determine what they were thinking when they came to their verdict.” Opp’n Exh. 5 at 33.

                                   5          However, following Petitioner’s trial, the United States Supreme Court held in Peña-

                                   6   Rodriguez that state rules against considering the mental processes of jurors must “give way”

                                   7   where “a juror makes a clear statement that indicates he or she relied on racial stereotypes or

                                   8   animus to convict a criminal defendant.” Peña-Rodriguez, 137 S. Ct. at 869. Petitioner

                                   9   subsequently filed a petition to unseal identifying juror information. Opp’n Exh. 8. On July 24,

                                  10   2019, the California Superior Court for the County of Monterey denied Petitioner’s petition.

                                  11   Opp’n Exh. 9. On May 1, 2020, the California Court of Appeal for the Sixth Appellate District

                                  12   reversed the denial of Petitioner’s petition to unseal identifying juror information. Opp’n Exh. 12.
Northern District of California
 United States District Court




                                  13   The California Superior Court for the County of Monterey did not release the identifying juror

                                  14   information until April 29, 2021. Opp’n Exhs. 15, 16. Accordingly, identifying juror information,

                                  15   which Petitioner needed in order to investigate his juror bias claim, was not available on

                                  16   November 18, 2020, which was Petitioner’s deadline for his federal habeas petition.

                                  17          Respondent contends that Petitioner has not shown good cause because Petitioner waited

                                  18   three years after Petitioner’s investigator interviewed Juror Number 4 to file his petition to unseal

                                  19   identifying juror information. Opp’n at 4. However, immediately after Petitioner’s investigator

                                  20   interviewed Juror Number 4, Petitioner filed a motion for a new trial in the California Superior

                                  21   Court for the County of Monterey and contended that he “did not receive the legal benefit of

                                  22   twelve deliberating jurors” based on the interview with Juror Number 4. Opp’n Exh. 2. The

                                  23   California Superior Court for the County of Monterey denied Petitioner’s motion for a new trial

                                  24   because the court found it would be improper to “go into the mental processes of jurors to

                                  25   determine what they were thinking when they came to their verdict.” Opp’n Exh. 5 at 33. It was

                                  26   only after Petitioner’s motion for a new trial was denied that the United States Supreme Court held

                                  27   that state rules against considering the mental processes of jurors must “give way” where “a juror

                                  28                                                      8
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                          Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 9 of 11




                                   1   makes a clear statement that indicates he or she relied on racial stereotypes or animus to convict a

                                   2   criminal defendant.” Peña-Rodriguez, 137 S. Ct. at 869. Since Peña-Rodriguez was decided,

                                   3   Petitioner has consistently relied on it to contend that his constitutional rights were violated,

                                   4   including by filing a motion to unseal identifying juror information. See Opp’n Exhs. 5, 7, 8.

                                   5   Accordingly, the Court does not conclude that a lengthy delay occurred.

                                   6          In sum, the Court concludes that the unavailability of evidence to support Petitioner’s juror

                                   7   bias claim constitutes a “reasonable excuse” that justifies Petitioner’s failure to exhaust

                                   8   Petitioner’s juror bias claim. Blake, 745 F.3d at 982. Thus, the Court concludes that there is good

                                   9   cause for Petitioner’s failure to exhaust Petitioner’s juror bias claim.

                                  10      B. Potential Merit
                                  11          In addition to showing good cause, a petitioner seeking a Rhines stay must show that his

                                  12   unexhausted claims are “potentially meritorious.” Rhines, 544 U.S. at 278. To satisfy this
Northern District of California
 United States District Court




                                  13   requirement, “[a] federal habeas petitioner must establish that at least one of his unexhausted

                                  14   claims is not ‘plainly meritless.’” Dixon v. Barker, 847 F.3d 714, 722 (9th Cir. 2017). “This rule

                                  15   has been interpreted to mean that a stay is appropriate as long as at least one claim is not plainly

                                  16   meritless.” Tully, 2020 WL 264667, at *3; see also Davis v. Davis, No. 13-CV-0408-EMC, 2015

                                  17   WL 4512309, at *4 (N.D. Cal. July 24, 2015) (same).

                                  18          “The standard for judging whether a claim is ‘plainly meritless’ for Rhines purposes is

                                  19   lenient.” Tully, 2020 WL 264667, at *3. “In determining whether a claim is ‘plainly meritless,’

                                  20   principles of comity and federalism demand that the federal court refrain from ruling on the merits

                                  21   of the claim unless ‘it is perfectly clear that the petitioner has no hope of prevailing.’” Dixon, 847

                                  22   F.3d at 722 (quoting Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005). Thus, a federal court

                                  23   may deny a Rhines stay “only when it is perfectly clear that the applicant does not raise even a

                                  24   colorable federal claim.” Cassett, 406 F.3d at 623–24.

                                  25          In the instant case, Petitioner’s juror bias claim has potential merit. Mot. at 9–10. Indeed,

                                  26   in Peña-Rodriguez, the United States Supreme Court found that a juror’s “clear statement that

                                  27   indicates he or she relied on racial stereotypes or animus to convict a criminal defendant” may

                                  28                                                      9
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                         Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 10 of 11




                                   1   implicate a defendant’s Sixth Amendment right to a jury trial. 137 S. Ct. at 869. In the instant case,

                                   2   Juror Number 4 told Petitioner’s investigator that one of the jurors said that Petitioner “was more

                                   3   guilty because . . . so many murderers come from El Salvador[.]” Id. at 222.

                                   4            Respondent contends that Petitioner fails to show that his juror bias claim has merit

                                   5   because Juror Number 4 stated that other people on the jury reprimanded the juror and told the

                                   6   juror that Petitioner’s nationality could not be used to convict him. Opp’n at 4–5. However, the

                                   7   Court cannot conclude solely based on the reprimand of the juror that Petitioner’s juror bias claim

                                   8   lacks merit. Rather, as the California Court of Appeal recognized when it reversed the denial of

                                   9   Petitioner’s petition to unseal identifying juror information, Petitioner’s juror bias claim is worthy

                                  10   of investigation. Opp’n Exh. 12. Accordingly, the Court concludes that Petitioner’s juror bias

                                  11   claim is potentially meritorious. Rhines, 544 U.S. at 277.

                                  12         C. Intentionally Dilatory Litigation Tactics
Northern District of California
 United States District Court




                                  13            Finally, for a Rhines stay, a petitioner must not have engaged in “intentionally dilatory

                                  14   litigation tactics.” Rhines, 544 U.S. at 277. In the instant case, Respondent does not contend that

                                  15   Petitioner has engaged in intentionally dilatory litigation tactics. The Court finds no basis to

                                  16   conclude that Petitioner has engaged in intentionally dilatory litigation tactics. As to Petitioner’s

                                  17   state proceedings, as explained above, supra Section III(A), there was good cause for Petitioner’s

                                  18   failure to exhaust his juror bias claim. As to Petitioner’s federal habeas proceedings, Petitioner

                                  19   filed this federal habeas petition before the deadline. ECF No. 1. Just one day later, Petitioner filed

                                  20   the instant motion to hold his federal habeas proceedings in abeyance. Mot. Accordingly, there is

                                  21   no indication in the record that Petitioner has been intentionally dilatory.

                                  22            In sum, the Court concludes that: (1) there is good cause for Petitioner’s failure to exhaust

                                  23   in state court; (2) Petitioner’s unexhausted claims are potentially meritorious; and (3) Petitioner

                                  24   has not engaged in intentionally dilatory litigation tactics. Because Petitioner has met these three

                                  25   requirements, the Court concludes that Petitioner is entitled to a Rhines stay. Id. at 277.

                                  26   IV.      CONCLUSION
                                  27            For the foregoing reasons, the Court GRANTS Petitioner’s motion to hold federal habeas

                                  28                                                      10
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
                                         Case 5:20-cv-08108-LHK Document 13 Filed 08/13/21 Page 11 of 11




                                   1   proceedings in abeyance.

                                   2   IT IS SO ORDERED.

                                   3   Dated: August 13, 2021

                                   4                                         ______________________________________
                                                                             LUCY H. KOH
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         11
                                       Case No. 20-CV-08108-LHK
                                       ORDER GRANTING MOTION TO HOLD FEERAL HABEAS PROCEEDINGS IN ABEYANCE
